Title: To Benjamin Franklin from John Paul Jones, 12 July 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
L’Orient July 12th. 1779
The Bowsprit of the Bon homme Richard, having been landed and examined is found not only Sprung in 2 places but in several others much decayed and Rotten:— It is therefore condemned as being Unfit for future Service.— The Old Bowsprit mentioned in my last is now Undergoing a Survey and is generally expected to answer as a good Substitute for the one Condemned.— M. De Thevenard has shewed me a letter from M. De Sartine expressing a desire that the Pallas, the Cerf, and the Vengeance should go out and Cruise for a few days in the Bay Until the Bon homme Richard and Alliance are again ready for Service and I have given them my orders to depart in Consequence— They are not yet out of Sight.— We are to Rendezvous at Groa about the 20th. or 22d. and I think we shall then be ready to proceed on real Service.
I have inspected very particularly into the Situation of the Bon homme Richard and am sorry to find that it is the constructor’s opinion that the Ship is too Old to admit of the necessary alteration. Thus circumstanced I wish to have an Opportunity of attempting an essential Service to render myself worthy of a better and faster Sailing Ship.— My destination from hence as there is a fair prospect of taking many Prizes makes the greater number of Men necessary; And M. de Gourlade writes this day a proposal to M. de Chaumont to Apply at Versailles for liberty to Embark an hundred to an hundred and Thirty Portuguise and other Seamen that have Arrived here in the Epervier and another Small Vessel from the Southward.— This would be a desirable thing if it could be obtained, because I could afterwards proceed with more confidence and they would be necessary towards Manning the Indien, if that Ship can at last be Obtained.— The Leveller Wherry is now nearly ready for the Sea and would be very Useful if Joined to our little force to take the Merchant Ships while we attack their Convoy.—
I am ever with greatful and Sincere Affection Dear Sir Your very Obliged Friend and most humble Servant
Jno P Jones
His Excellency Doctor Franklin.
 
Notation: Capt. Jones July 12. 1779
